Title: II. List of Charges Against Arthur St. Clair, [ca. 30 January 1802–20 February 1802]
From: Jefferson, Thomas
To: 


            
              [ca. 30 Jan.-.–20 Feb. 1802]
            
            Charges exhibited to the President of the US. against the Honourable Arthur Saint Clair, as Governor of the territory of the US. North West of the river Ohio.
            1. He has usurped legislative powers, by the erection of counties and location of the seats of justice by proclamation, on his own sole authority.
            2. He has misused the power of negativing legislative acts, by putting his negative on laws useful and necessary for the territory.
            3. He has refused to perform the duties of his office but on the paiment of arbitrary fees not established by any lawful authority.
            4. He has negatived an act of the legislature abolishing those fees, and passed their act giving him 500. D. meant as a compensation for that abolition; thereby holding both the fees and the compensation.
            5. He has attempted to effect the dismemberment of the territory, & to destroy it’s constitutional boundaries, in order to prevent it’s advancement to those rights of self-government to which it’s numbers would entitle it.
            6. He has granted commissions generally during pleasure; but that of Attorney-general to his own son during good behavior.
            7. He has endeavored arbitrarily to influence and controul the proceedings of the judiciary, and has revoked or effected a surrender of the commissions of those who have refused to bend to his will. acknold. pa. 22. revoked 3. commns. & pa. 34.
            8. He has appointed persons residing out of a county to offices the duties of which were to be habitually performed within them. acknold. pa. 20. in the case of Robb his son in law, made Recorder of Clermont tho’ living in Hamilton. executd. by depy.
            9. He has obstructed the organisation and disciplining of a militia for the defence of the territory by witholding the appointment of officers  years after a law had passed establishing them.
            10. He has avowed his hostility to the form & substance of republican government.
            11. He is in the habit of indulging himself in arbitrary and rude conduct towards those who have to transact business, with him, or under him.
          